Dismissed and Memorandum Opinion filed December 31,
2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00957-CV
____________
 
JESSICA RAE LYNN WHITMARSH, Appellant
 
V.
 
RICHARD EUGENE WHITMARSH, Appellee
 

 
On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 53503
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed November 10,
2009.  The clerk’s record was filed on November 23, 2009.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  According to
the clerk=s record, the judgment or order being appealed is not a final, appealable
judgment.  See Tex. Fam. Code § 105.001(e) (“Temporary orders rendered
under this section are not subject to interlocutory appeal.”)  
            On November 30, 2009, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of jurisdiction
unless, on or before December 10, 2009, appellant
filed a response demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).
            Appellant filed no response.  Accordingly, the appeal is
ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.